 



Exhibit 10.26
GOODRICH CORPORATION
MANAGEMENT INCENTIVE PROGRAM
1. PURPOSE
The Goodrich Corporation Management Incentive Program (the “Program”) has been
established to provide opportunities for certain key employees to receive
incentive compensation as a reward for high levels of personal performance that
exceed the ordinary performance standards compensated by base salary, and for
their contributions to strong performance of Goodrich Corporation (the
“Company”). The Program is designed to provide competitive awards when relevant
performance objectives are achieved and reduced or no awards when such
objectives are not achieved.
2. ELIGIBILITY
Participation in the Program will be limited to those key employees who have the
potential to influence significantly and positively the performance of the
Company or the business unit to which they are assigned. Participants will be
selected by the appropriate business unit president or corporate functional head
and approved by a senior executive who reports directly to the Company’s Chief
Executive Officer (“Senior Executive”). Inclusion of a key employee as a
Participant, however, does not assure that an incentive award will be paid to
the Participant for any Program Year (as defined below) since actual awards are
determined at the sole discretion of the Compensation Committee of the Board of
Directors of the Company (the “Committee”).
To be eligible for participation in a Program Year, the key employee must have
assumed the duties of an incentive-eligible position and must have been selected
for participation in the Program . To receive an award, the Participant must
remain employed by the Company through December 15 of the Program Year, except
to the extent set forth in Sections 9 and 10.
3. INCENTIVE CATEGORIES
Each Program Year each Participant is assigned to an incentive category based on
organizational level and potential impact on important Company or business unit
results. The incentive categories define the target level of incentive
opportunity, stated as a percentage of base salary, which will be available to
the Participant if the Company’s target performance levels are met for the
Program Year (the “Target Incentive Amount”). Incentive category assignments are
initiated on the recommendation of the appropriate business unit president and
approved by the Company’s corporate compensation group and a Senior Executive.
4. THRESHOLD AND MAXIMUM AWARDS
Each Participant will be assigned threshold and maximum award levels. Threshold
award level represents the level above which an incentive award will be paid to
a Participant. An incentive award will not be paid for performance at or below
threshold level. Maximum award level represents the maximum amount of incentive
award that may be paid to a Participant. A Participant’s maximum award level
will be 200% of such Participant’s Target Incentive Amount.

 



--------------------------------------------------------------------------------



 



5. PERFORMANCE MEASURES
Performance measures that may be used under the Program include one or more of
the following criteria: operating income; net income; earnings (including
earnings before interest, taxes, depreciation and/or amortization); earnings per
share; sales; costs; profitability of an identifiable business unit or product;
maintenance or improvement of profit margins; cost reduction goals; operating
cash flow; free cash flow (operating cash flow less capital expenditures);
working capital; improvements in capital structure; debt reduction; credit
ratings; return on assets; return on equity; return on invested capital; stock
price; total shareholder return; completion of joint ventures, divestitures,
acquisitions or other corporate transactions; new business or expansion of
customers or clients; strategic plan development and implementation; succession
plan development and implementation; customer satisfaction indicators; employee
metrics; or other objective individual or team goals.
The performance measures may relate to the Company, on an absolute basis and/or
relative to one or more peer group companies or indices, or to a particular
participant, subsidiary, division or operating unit, or any combination of the
foregoing, all as the Committee shall determine. In addition, the Committee may
adjust, modify or amend the above criteria, either in establishing any
performance measure or in determining the extent to which any performance
measure has been achieved. Without limiting the generality of the foregoing, the
Committee shall have the authority, at the time it establishes the performance
measures for the applicable Program Year, to make equitable adjustments in the
criteria in recognition of unusual or non-recurring events, in response to
changes in applicable laws or regulations, or to account for items of gain, loss
or expense determined to be extraordinary or unusual in nature or infrequent in
occurrence or related to the disposal of a business or related to a change in
accounting principles, or as the Committee determines to be appropriate to
reflect a true measurement of the performance of the Company or any subsidiary,
division or operating unit, as applicable, and to otherwise satisfy the
objectives of the Program.
6. PERFORMANCE GOALS
The Committee will designate, prior to or within 90 days of the beginning of
each Program Year, (a) the incentive category and percentage of base salary for
each Participant to determine such Participant’s Target Incentive Amount;
(b) the performance measures and calculation methods to be used for the Program
Year; (c) a schedule for each performance measure relating achievement levels
for the performance measure to incentive award levels as a percentage of each
Participant’s Target Incentive Amount; and (d) the relative weightings of the
performance measures for the Program Year.
7. PERFORMANCE CERTIFICATION
As soon as practicable following the end of each Program Year, the Committee
will certify the Company’s performance with respect to each performance measure
used in that Program Year. All such certifications will be made by the Committee
acting in its sole discretion, and such certifications will be final.

2



--------------------------------------------------------------------------------



 



8. AWARD CALCULATION AND PAYMENT
Individual incentive awards will be calculated and, for United States employees,
paid in a single lump sum cash payment following the Committee’s certification
of performance for each Program Year and, in any event, on or before the
March 15 immediately following the Program Year for which the individual
incentive award was earned. The amount of a Participant’s incentive award to be
paid based on each individual performance measure will be calculated based on
the following formula (the “Formula”):

                                 
Participant’s base salary
  X   Participant’s Target Incentive Amount   X   Percentage of target award to
be paid for achievement against performance measure (above threshold level)   X
  Relative weighting of performance measure   =   Amount of incentive award
based on performance measure

The incentive amounts to be paid to the Participant based on each performance
measure will be summed to arrive at the Participant’s total incentive award
payment for the Program Year.
9. PARTIAL PROGRAM YEAR PARTICIPATION
Except as provided in Section 10, incentive awards to Participants who terminate
during the Program Year for reasons of death or disability or at such time when
eligible for retirement at the Early Retirement Date or Normal Retirement Date,
as such terms are defined in the Goodrich Corporation Employees’ Pension Plan
(or as defined in a subsidiary company’s salaried pension plan in the event the
Participant’s pension benefits are received solely from the subsidiary’s plan),
will be calculated as specified above and will be paid pro rata based on a
fraction, the numerator of which is the number of full and partial months of the
Program Year during which the Participant was employed by the Company, and the
denominator of which is the total number of months of the Program Year. Except
as provided in Section 10, Participants who terminate during a Program Year for
reasons other than death or disability or at a time when eligible for retirement
at the Early Retirement Date or Normal Retirement Date will receive no incentive
award payments for such Program Year.
Incentive awards to Participants who have worked in a position for less than the
full Program Year or who work in multiple positions during the Program Year will
be paid pro rata based on a fraction, the numerator of which is the number of
full and partial months of the Program Year during which the Participant was
employed by the Company in the Participant’s position, and the denominator of
which is the total number of months of the Program Year.
10. PAYMENT UPON CHANGE IN CONTROL
(a) Notwithstanding any provisions of this Program to the contrary, within five
days following the occurrence of a Change in Control, the Company shall pay to
each Participant an interim lump-sum cash payment (the “Interim Payment”) with
respect to his or her participation in the Program. The amount of the Interim
Payment shall equal the product of (i) the number of months, including
fractional months, that have elapsed until the occurrence of the Change in
Control in the Program Year in which the Change of Control occurs and
(ii) one-twelfth of the greater of (1) the amount

3



--------------------------------------------------------------------------------



 



most recently paid to each Participant for a full Program Year under the
Program, or (2) the Target Incentive Amount for each Participant in effect prior
to the Change in Control for the Program Year in which the Change in Control
occurs, under the Program. The Interim Payment shall not reduce the obligation
of the Company to make a final payment under the terms of the Program, but any
Interim Payment made shall be offset against any later payment, if any, required
under the terms of the Program for the Program Year in which a Change in Control
occurs. Notwithstanding the foregoing, in no event shall any Participant be
required to refund to the Company, or have offset against any other payment due
any Participant from or on behalf of the Company, all or any portion of the
Interim Payment.
(b) For purposes of the Program, a Change in Control shall mean:
     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (1) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change of Control: (A) any
acquisition directly from the Company (other than by exercise of a conversion
privilege), (B) any acquisition by the Company or any of its subsidiaries,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (D) any acquisition by
any corporation with respect to which, following such acquisition, more than 70%
of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such acquisition in substantially the same
proportions as their ownership, immediately prior to such acquisition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be; or
     (ii) During any period of two consecutive years, individuals who, as of the
beginning of such period, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a director subsequent to the beginning of such
period whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act); or
     (iii) Consummation of a reorganization, merger or consolidation, in each
case, with respect to which all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such reorganization, merger or consolidation, do not, following such
reorganization, merger or consolidation, beneficially own, directly or
indirectly, more than 70% of, respectively, the then outstanding shares of
common stock and the combined

4



--------------------------------------------------------------------------------



 



voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation in substantially the
same proportions as their ownership, immediately prior to such reorganization,
merger or consolidation of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be; or
     (iv) Consummation of (1) a complete liquidation or dissolution of the
Company or (2) a sale or other disposition of all or substantially all of the
assets of the Company, other than to a corporation, with respect to which
following such sale or other disposition, more than 70% of, respectively, the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be.
11. PROGRAM YEAR
The Program Year shall be the fiscal year of the Company.
12. PROGRAM ADMINISTRATION
The Program will be administered by the Committee. The Committee is empowered to
set preestablished performance targets, measure the results and determine the
amounts payable according to the Formula. The Committee retains discretionary
authority to reduce or increase the amount of compensation that would otherwise
be payable to the Participants if the goals are attained. The Committee is
authorized to interpret the Program, to establish, amend and rescind any rules
and regulations relating to the Program, and to make any other determinations
that it deems necessary or desirable for the administration of the Program. The
Board of Directors of the Company or the Committee may amend, alter or terminate
the Program; provided, however, that any such amendments shall comply with the
applicable requirements for exemption (to the extent necessary) under Section
162(m) and Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).
13. EMPLOYMENT RIGHTS
Nothing expressed or implied in this Program shall create any obligation on the
part of the Company to continue the employment of a Participant.
14. GOVERNING LAW
The Program shall be governed by the laws of the State of North Carolina,
without regard to its conflicts of law provisions, unless such laws are
preempted by the applicable provisions of the Code.

5



--------------------------------------------------------------------------------



 



15. SUCCESSORS OF PARTICIPANTS
If a Participant becomes entitled to an incentive award payment, the right of
such Participant to the payment shall inure to the benefit of and be enforceable
by the estate of such Participant.
16. SECTION HEADINGS
The section headings contained herein have been inserted for convenience or
reference only, and shall not modify, define, expand, or limit any of the
provisions hereof.
17. EFFECTIVE DATE
The effective date of the Program, as amended and restated, shall be January 1,
2005.
IN WITNESS WHEREOF, the undersigned has executed this document as of the _____
day of _____, 2006.

            GOODRICH CORPORATION
      By:           Its:                

6